DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on March 11, 2022, claims 1, 12 , and 15 were amended.
Claims 1, 3, 5-15, 17, 18, and 20 are currently pending and under examination, of which claims 1 and 15 are independent claims. 

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on March 11, 2022 has been considered by the examiner.

Response to Amendment
Upon consideration of the description provided in the specification with respect to FIGS. 6 and 7 and Applicant’s amendments of claims 1 and 12 and arguments, the rejection of claim 12 under 35 USC 112(a) is withdrawn.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections under 35 USC 103 independent claims 1 and 15 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. Dependent claims 3, 5-14, 17, and 20 depend directly, or indirectly, from independent claim 1.  Dependent claim 18 depends from independent claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 8, 9, 10, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2016/0091873 A1 to Alstrom (“Alstrom”), in view of US Patent Publication No. to Suzuki (“Suzuki”), and further in view of US Patent Publication No. 2018/0341248 A1 to Mehr et al. (“Mehr”). 
Regarding independent claim 1, Alstrom teaches:
A product quality management system, comprising: Alstrom: Paragraph [0011] and FIG. 1 (“...a control system...”)  Alstrom: Paragraph [0032] (“Among these are often the quality measurements (performance measurements), which are the primary objectives of the optimization.”)
a production facility configured to produce a product having a target resulting parameter; Alstrom: Paragraph [0043] (“Performance measure and goal: The performance goal is the desired performance value of the process.”) Alstrom: Paragraph [0003] (“In a process for manufacturing a product...”) [The desired performance value reads on “a target resulting parameter”.]
estimation circuitry configured to estimate an active parameter for controlling the production facility in producing the product under a predetermined passive parameter condition; and Alstrom: Paragraph [0054] (“...the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) Alstrom: Paragraph [0060] (“Non-manipulated input variables: E.g. on-line measures of outside air humidity and air temperature going into the spray dryer, on-line measures of vibration signals from the decanter, or the off-line dry matter content of the feed material in either example.”) Alstrom: Paragraph [0158] (“...target tuning stems from variations in non-manipulated input variables. These variables can be monitored and are known to influence the performance goal, however they are impossible to control in most practical applications. This could include such variables as ambient temperature or humidity, or be measures of input concentration of components.”) [The Target tuning module and the target predictor read on “estimation circuitry”. The tuning or adjustment produced based on the measures of the non-manipulated variables reads on “estimate an active parameter”. The tuning or adjusting of the Target set points according to changes in the measured non-manipulated input variables to guide the process reads on “to estimate an active parameter for controlling the production facility in producing the product”.  The measures of the non-manipulated input variables reads on “a predetermined passive parameter condition”.]
control circuitry configured to control the production facility based on the active parameter estimated by the estimation circuitry. Alstrom: Paragraph [0052] (“The Driver tuning module uses the predicted target value and current target set point to calculate possible tuning options for the drives. The driver tuning module is the controller part that steer the targets towards the desired set points.”) Alstrom: Paragraph [0056] (“The Driver selection module performs a selection from the calculated possible driver tunings based on a prioritizing scheme. Driver selection is industrially important, since it enables optimization of the overall process with regards to production capacity, energy efficiency or similar considerations.”) Alstrom: Paragraph [0145] (“For each target it is calculated how each drive should be tuned, if only that drive is used to correct predicted deviations to the target.”) [The combination of the Driver tuning and the Driver selection modules to optimize the overall process based on the adjustment made at the Target tuning module read on “control circuitry”. The tuning and the selection of the drive to optimize overall process based on the adjust reads on “to control the production facility based on the active parameter”.]
wherein the estimation circuitry is further configured to 
obtain passive data as a passive parameter associated with production of a predetermined product, Alstrom: Paragraphs [0054], [0060], and [0158] [As previously described.] and FIG. 1; Alstrom: Paragraph [0197] (“Finally data originating from the surroundings may also appear as input data to the process, e.g. air humidity or air pressure.”) [The at least one of the non-manipulated input variables or the input data reads on “passive data as a passive parameter”.]
obtain resulting data as a resulting parameter of the predetermined product, Alstrom: Paragraph [0022] and FIG. 1 (“Preferably the non-manipulated input variables and performance goal and measures are used for the target tuning.”) [The performance goal and measures of FIG. 1 read on “resulting data as a resulting parameter”.]
obtain active data as an active parameter of the predetermined product, Alstrom: Paragraph [0054] (“In order to achieve the performance goal, the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) [The data output from the target tuning module to guide the process towards the performance goal reads on “obtain active data as the active parameter”.]
...
obtain a correlation between the active data and at least one data among the passive data and the resulting data..., and Alstrom: Paragraph [0048] describes a continuous on-line adaptation of the process parameters is performed that are used in the Target predictor module. In the model, the parameters are the response amplitudes and timescale. Alstrom: Paragraph [0052] and FIG. 1 (“The driver tuning module is the controller part that steer the targets towards the desired set points.”) Alstrom: Paragraph [0054], (“...the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) Alstrom: Paragraph [0154]-[0155] (“Target Tuning: In order to achieve the overall performance goal of the process, on-line tuning of the control system target is performed.”) Alstrom: Paragraph [0157] and FIG. 1 (“The primary cause for target tuning stems from measurements of the performance... performance measurements are taken periodically, typically laboratory values, and when deviations between the performance measurement and the performance goal are observed, the control system tunes the target set points.”) Alstrom: Paragraph [0158] (“The other source of target tuning stems from variations in non-manipulated input variables. These variables can be monitored and are known to influence the performance goal...”) [At the target tuning module, the tuning that is made based on desired setpoints (“the active data”), the non-manipulated variables (“passive data”), and the performance goal and measure observed (“the resulting data”) reads on “obtain a correlation”.]
estimate the active parameter based on the correlation. Alstrom: Paragraph [0159]-[0171]. (“Implementation of target tuning due to changes in non-manipulated input variables takes the following form: Ttuned(t) = Ttuned (t - 1) +ΣgƬ,vi(Vi(t), Vi(t-1), ... , Vi(t-n))... Implementation of target tuning due to deviations between the performance goal and the performance measure takes the following form: T tuned =T tuned.old +h T,P(P setpoint ,P(t),P(t−1), . . . , P(t−n)), where Ttuned is the calculated new tuned target setpoint...Psetpoint is the overall system Performance Goal.”) [The active parameter, Ttuned, is based on non-manipulative deviations and the overall system performance goal, which reads on “correlation”.]
Alstrom explains that the target predictor calculates a prediction of needed corrections that is based on or a function of “the current deviation from the target set point, as well as the effect caused by previous changes in drives.” Alstrom does not expressly teach, “...perform machine learning using a plurality of learning data sets of various previously produced products including first data sets corresponding to defective free products defective-free products and second data sets corresponding to defective products, obtain a correlation between the active data and at least one data among the passive data and the resulting data based on the first data sets, ... wherein the plurality of learning data sets include the resulting parameter, the active parameter, and the passive parameter, the active parameter and the passive parameter being configured to affect the resulting parameter, and the plurality of learning data sets from more than one cycle are stored and used in performing the machine learning”. Suzuki is directed to a control device and a machine learning device. Suzuki teaches:
...perform machine learning using a plurality of leaning data sets of various previously produced products including first data sets corresponding to defective-free products and second data sets corresponding to defective products…, Suzuki: Paragraph [0034] (“...the machine learning device 100 in the last learning period with respect to the feedback for controlling the servo press 2 in the last learning period based on a result of learning by the learning section 110. In the case where such an approach is used, the machine learning device 100 may temporarily store the control command for the servo press 2 in the RAM 103 in each learning period, and the state observation section 106 may acquire the control command for the servo press 2 in the last learning period, which is used as the control command data S1 in the current learning period, from the RAM 103”, which reads on “perform machine learning using a plurality of leaning data sets of various previously produced products”) Suzuki: Paragraph [0032] (“The state observation section 106 observe state variables S representing a current environmental state which include control command data S1 representing the control command for the servo press 2 and control feedback data S2 representing the feedback for controlling the servo press 2...The learning section 110 learns the control command for the servo press 2 in relation to the feedback for controlling the servo press 2 using the state variables S and the determination data D.”) Suzuki: Paragraph [0038] (“The workpiece quality determination data D1 which is used by the determination data acquisition section 108 may be a result of determination based on a criterion appropriately set, such as whether the workpiece is a non-defective product (appropriate) or a defective product with scratches, splits, or the like (inappropriate), or whether a dimension error of the workpiece is not more than a predetermined threshold (appropriate) or more than the threshold (inappropriate).”) [The determination data for the non-defective product reads on “first data sets corresponding to defective-free products” and the determination data for the defective product reads on “second data sets corresponding to defective products”.]
obtain a correlation between the active data and at least one data among the passive data and the resulting data based on the first data sets, and... Suzuki: Paragraph [0032] (“…determination data D … contains workpiece quality determination data D1 for determining the quality of a workpiece machined based on a decided control command for the servo press 2 …”) Suzuki: Paragraph [0038] [As described above.] Suzuki: Paragraph [0041] (“…during a period in which the machine learning device 100 provided in the control device 1 is learning, the following is repeatedly carried out in the environment: the acquisition of the control feedback data S2, the machining of a workpiece by the servo press 2 based on the control command data S1 decided based on each piece of data acquired, and the acquisition of the determination data D.”) Suzuki: Paragraph [0043] and FIG. 2 (“…the learning section 110 becomes capable of recognizing features implying the correlation between the feedback for controlling the servo press 2 and the control command for the servo press 2... When the correlation between the feedback for controlling the servo press 2 and the control command for the servo press 2 is interpreted to some reliable level, learning results repeatedly outputted by the learning section 110 become capable of being used to select an action (that is, make a decision) regarding how the control command for the servo press 2 should be decided with respect to the current state (that is, the feedback for controlling the servo press 2). Specifically, as the learning algorithm progresses, the learning section 110 can gradually bring the correlation between the feedback for controlling the servo press 2 and the control command for the servo press 2, that is, an action regarding how the control command for the servo press 2 should be set with respect to the feedback for controlling the servo press 2, close to the optimal solution.”) [The control command or control command data reads on “the active data” and the feedback as a state or status for controlling the servo press reads on “at least one data among the passive data”.  The correlation between the control command, the feedback, and the determination data, which is indicative of whether the workpiece is a non-defective product (appropriate), of the workpiece reads on “obtain a correlation between the active data and at least one data among the passive data and the resulting data based on the first data sets”.]
the plurality of learning data sets include the resulting parameter, the active parameter, and the passive parameter, Suzuki: Paragraph [0038] [As described above.] Suzuki: Paragraph [0047] (“In one modified example of the machine learning device 100 provided in the control device 1, the state observation section 106 may observe, as the state variable S, die state data S3 representing the state of the die in addition to the control command data S1 and the control feedback data S2. Examples of the state of the die include die material, die shape (such as die depth or die maximum curvature), the number of times of die usage, and the like. In the case where the die is made of soft material or where the die is used many times, the die is more likely to be worn or deformed.”) Suzuki: Paragraph [0071] (“In the machine learning device 100 provided in the control device 1, the learning section 110 can use a neural network as a value function in Q-learning to perform multi-layer calculation following the above-described neural network using the state variable S and the action a as the input x, thus outputting the value (result y) of the action in the state. It should be noted that operation modes of the neural network include a learning mode and a value prediction mode. For example, weights w are learned using a learning data set in the learning mode, and the value of an action can be determined using the learned weights w in the value prediction mode.”) [The state of the die reads on “the passive parameter” and the control command data reads on “the active parameter”. The machine learning using the state variable S and the action a as the input x, thus outputting the value (result y) of the action in the state reads on “the plurality of learning data sets include the resulting parameter”.] the active parameter and the passive parameter being configured to affect the resulting parameter, and Suzuki: Paragraph [0006](“The machine learning device includes: a state observation section for observing control command data representing the control command for the servo press and control feedback data representing feedback for controlling the servo press as a state variable representing a current environmental state; a determination data acquisition section for acquiring workpiece quality determination data for determining quality of a workpiece machined based on the control command for the servo press as determination data representing a result of determination regarding machining of the workpiece; and a learning section for learning the control command for the servo press in relation to the feedback for controlling the servo press using the state variable and the determination data.”) [The control command and the current environmental state used for determination regarding machining reads on “the active parameter and the passive parameter being configured to affect the resulting parameter”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom and Suzuki before them, to include in the processes of Alstrom a perform machine learning using a plurality of learning data sets of various previously produced products including first data sets corresponding to defective free products defective-free products and second data sets corresponding to defective products, obtain a correlation between the active data and at least one data among the passive data and the resulting data based on the performed machine learning, where the plurality of learning data sets include the resulting parameter, the active parameter, and the passive parameter, the active parameter and the passive parameter being configured to affect the resulting parameter as taught in Suzuki because the references are in the same field of endeavor as the present claim and are directed to improving product manufacturing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this combination because since a result of machining may vary depending on workpiece material, Suzuki provides the workpiece shape before machining.  Observing such state as the state variable S can improve the accuracy of learning by the learning section. Suzuki Paragraph [0048]  The configuration of Suzuki would improve Alstrom by providing an improvement in machining quality without increasing cycle time more than necessary in the machining of a workpiece by a servo press. Suzuki Paragraph [0005]
Alstrom and Suzuki do not expressly teach “extracting only differences between the first data sets and the second data sets” and that the plurality of learning data sets of Alstrom and Suzuki are “from more than one cycle are stored and used in performing the machine learning”.  However, Mehr describes machine learning-based methods and systems for automated object defect classification and adaptive, real-time control of additive manufacturing. Mehr teaches:
perform machine learning using a plurality of leaning data sets of various previously produced products including first data sets corresponding to defective-free products and second data sets corresponding to defective products by …extracting only differences between the first data sets and the second data sets,… Mehr: Paragraph [0007] (“In some embodiments, subtraction of a reference data set is used to increase contrast between normal and defective features of the object.”) Mehr: Paragraph [0131] (“Subtraction of reference data sets: In some embodiments of the disclosed automated defect classification methods, subtraction of a reference data set from the sensor data may be used to increase contrast between normal and defective features of the object, thereby facilitating defect detection and classification.”) Mehr: Paragraph [0177] (“FIG. 15 provides a schematic illustration of the expected outcome for an unsupervised machine learning process for classification of object defects. One or more automated inspection tools, e.g., machine vision systems coupled with automated image processing algorithms, are used to monitor and measure feature dimensions, angles, surface finishes, and/or other properties of fabricated parts both in-process and post-build. Defects may be identified, e.g., by removing noise from the inspection data and subtracting a reference data set (e.g., a reference image of a defect-free part in the case that machine vision tools are being utilized for inspection), and classified using an unsupervised machine learning algorithm such as cluster analysis or an artificial neural network, to classify individual objects as either meeting or failing to meet a specified set of decision criteria (e.g., a decision boundary) in the feature space in which defects are being monitored.”) [The reference data or the reference image reads on “first data sets corresponding to defective-free products”.  The features and/or properties of the fabricated parts reads on “second data sets corresponding to defective products”.  In the machine learning process, the subtraction between the reference data or reference image of a defect-free part with the features and/or properties of the in-process or the fabricated parts to identify defects reads on “perform machine learning using a plurality of leaning data sets of various previously produced products … by extracting only differences between the first data sets and the second data sets”.]
…the plurality of learning data sets from more than one cycle are stored and used in performing the machine learning. Mehr: Paragraph [0007], [0131], and [0177] [As described above.] Mehr: Paragraph [0026] (“…providing a processor programmed to provide a classification of detected object defects using a machine learning algorithm that has been trained using the training data set of step (a), wherein the real-time data from the one or more sensors is provided as input to the machine learning algorithm and allows the classification of detected object defects to be adjusted in real-time.”) Mehr: Paragraph [0100] (“In some embodiments of the disclosed methods and system, process simulation data from past fabrication runs is used as part of a training data set used to “teach” the machine learning algorithm used to run the process control.”) Mehr: Paragraph [0005] (“In some embodiments, the system further comprises a computer memory device within which machine learning algorithm software, …predicted or adjusted values of one or more process control parameters, the training data set, or any combination thereof, is stored.”) [The teaching or training of the machine learning algorithm based on the reference data and the features and/or properties of the in-process or fabricated part reads on “the plurality of learning data sets from more than one cycle are…used in performing the machine learning”.  The storing of the predicted or adjusted values of one or more process control parameters, the training data set, or any combination thereof reads on “the plurality of learning data sets from more than one cycle are stored”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Suzuki, and Mehr before them, to extract only differences between the first data sets and the second data sets and for the plurality of learning data sets of Alstrom and Suzuki from more than one cycle to be stored and used in performing the machine learning because the references are in the same field of endeavor as the present claim and are directed to improving product manufacturing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this combination to provide adaptive control of the deposition process to provide for rapid optimization and adjustment of the process control parameters used in response to changes in process or environmental parameters, as well as improved process yield, process throughput, and quality of the parts. Mehr: Paragraph [0140]
Regarding claim 3, this claim incorporates the rejection to claim 1.  Alstrom and Suzuki do not expressly teach, “the estimation circuitry is configured to obtain the resulting data in a form of image data”.  However, Mehr teaches:
The product quality management system according to claim 1, wherein the estimation circuitry is configured to obtain the resulting data in a form of image data. Mehr: Paragraph [0016] (“FIGS. 7A-C illustrate one non-limiting example of in-process feature extraction from images of a laser-metal wire deposition process obtained using a machine vision system. FIG. 7A: raw image stream obtained from machine vision system. FIG. 7B: processed image after de-noising, filtering, and edge detection algorithms have been applied. FIG. 7C: processed image after application of a feature extraction algorithm.”) Mehr: Paragraph [0025] (“FIGS. 16A-C provide an example of post-process image feature extraction and correlation with build-time actions. FIG. 16A: image of part after build process has been completed. FIG. 16B: post-build inspection output (CT scan). FIG. 16C: the CT scan image of FIG. 16B after automated feature extraction; automated feature extraction allows one to correlate part features with build-time actions.”) [The images extracted of the build obtained in-process or after build process reads on “obtain the resulting data in a form of image data”.]
The motivation to combine Alstrom, Suzuki, and Mehr as presented in claim 1 is incorporated herein.
Regarding claim 6, this claim incorporates the rejection presented to claim 1.  Alstrom further teaches:
The product quality management system according to claim 1, wherein the estimation circuitry is configured to 
estimate an optimal value of the active parameter to optimize an operating condition of the production facility. Alstrom: Paragraph [0054] (“In order to achieve the performance goal, the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) [The target tuning that allows the process towards the performance goal reads on “an optimal value of the active parameter”.]
Regarding claim 7, this claim incorporates the rejection presented to claim 1.  Alstrom further teaches:
The product quality management system according to claim 1, wherein the predetermined passive parameter condition includes an environment parameter associated with an environment of the production facility. Alstrom: Paragraph [0060] (“Non-manipulated input variables: E.g. on-line measures of outside air humidity and air temperature going into the spray dryer...”) [The air temperature reads on “an environment parameter”.]
Regarding claim 8, this claim incorporates the rejection presented to claim 1.  Alstrom further teaches:
The product quality management system according to claim 1, wherein the predetermined passive parameter condition includes a facility state parameter associated with a passive state of the production facility. Alstrom: Paragraph [0060] (“Non-manipulated input variables...on-line measures of vibration signals from the decanter...”) [Vibration signals read on “a facility state parameter associated with a passive state”.]
Regarding claim 9, this claim incorporates the rejection presented to claim 1.  Alstrom further teaches:
The product quality management system according to claim 1, wherein the predetermined passive parameter condition includes a material parameter associated with a material supplied to the production facility. Alstrom: Paragraph [0060] (“Non-manipulated input variables...dry matter content of the feed material...”) [The dry matter content of the feed material read on “a material parameter associated with a material”.]
Regarding claim 10, this claim incorporates the rejection presented to claim 1.  Alstrom further teaches:
The product quality management system according to claim 1, wherein the active parameter estimated by the estimation circuitry includes a facility control parameter associated with a controlled variable manipulable at the production facility. Alstrom: Paragraph [0030] and FIG. 1 (“Input (e.g. the velocity of a conveyor screw or the opening of a valve), that may be adjusted (manipulated) and which affects the target values.”) Alstrom: Paragraph [0058] (“Manipulated input variables (drives): E.g. the feed flow and the ingoing energy to a spray dryer (ingoing air flow and air temperatures), or the differential rotational speed of the decanter conveyor.”) [At least one of the manipulated input variables, including velocity of conveyor screw or the opening of the valve, as shown in FIG. 1 read on “a facility control parameter associated with a controlled variable manipulable at the production facility”.]
Regarding claim 11, this claim incorporates the rejection presented to claim 1.  Alstrom further teaches:
The product quality management system according to claim 1, wherein the target resulting parameter includes a product parameter associated with a state of the product. Alstrom: Paragraph [0197] (“The input data originate partly from the process... or may be measurements of the output from the process, i.e. the product manufactured by the process.”) Alstrom: Paragraph [0001] (“...process control where a product or product components remains under certain process conditions for a relatively long time in order to arrive at a desired end product.”) Alstrom: Paragraph [0061] (“Performance measure and goal: E.g. residual moisture or dry matter content...”) [The output (residual moisture or dry matter content) of the product manufactured from the process or the condition of the end product reads on “a state of the product”.]
Independent claim 15 recites a method that is implementing the functions of the system of independent claim 1.  Therefore, the rejection applied to independent claim 1 above also applies to independent claim 15.
Regarding claim 20, this claim incorporates the rejection presented to claim 3.  Alstrom further teaches:
The product quality management system according to claim 3, wherein the estimation circuitry is further configured to estimate an optimal value of the active parameter to optimize an operating condition of the production facility. Alstrom: Paragraph [0054] (“In order to achieve the performance goal, the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) [The target tuning that allows the process towards the performance goal reads on “an optimal value of the active parameter”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alstrom, Suzuki, and Mehr, and further in view of US Patent Publication No. 2015/0220809 A1 to Kawabata et al. (“Kawabata”). 
Regarding claim 12, this claim incorporates the rejection presented to claim 3.  Alstrom and Suzuki do not expressly teach “the image data includes a plurality of image data each obtained by picking up an image of an imaging target, the imaging target including at least one of a material and the product, the plurality of image data including first image data and second image data different from the first image data, and the estimation circuitry is further configured to extract a difference image data indicating only differences between the first image data and the second image data, store the first image data and the difference image data in a storage, and restore the second image data based on the first image data and the difference image data stored in the storage”. However, Mehr teaches:
The product quality management system according to claim 3, wherein the image data includes a plurality of image data each obtained by picking up an image of an imaging target, the imaging target including at least one of a material and the product, Mehr: Paragraph [0003] (“In some embodiments, the in-process or post-build inspection data comprises data from a visual or machine vision-based inspection of surface finish, a visual or machine vision-based inspection of surface cracks and pores, a test of a mechanical property such as strength, hardness, ductility, fatigue, a test of a chemical property such as composition, segregation of constituent materials, a defect characterization methodology such as … imaging, … ultrasonic imaging…”) [The imaging of the in-process or post-build inspection data of the build including materials reads on “a plurality of image data each obtained …an image of an imaging target…including at least one of a material and the product”.] 
the plurality of image data including first image data and second image data different from the first image data, and Mehr: Paragraph [0007], [0131], and [0177] [As described in claim 1.] [The machine vision system or the machine vision tools obtaining the reference image and the image of the in-process or the fabricated part reads on “first image data and second image data different from the first image data”.]
the estimation circuitry is further configured to 
extract a difference image data indicating only differences between the first image data and the second image data, Mehr: Paragraph [0007], [0131], and [0177] [As described in claim 1.] [The subtraction between the reference data or reference image of a defect-free part with the features and/or properties of the in-process or the fabricated parts based on the reference image and the image of the in-process or fabricated part reads on reads on “extract a difference image data indicating only differences between the first image data and the second image data”.]
store the first image data and the difference image data in a storage, and… Mehr: Paragraphs [0026], [0100], and [0005] [As described in claim 1.]
The motivation to combine Alstrom, Suzuki, and Mehr as presented in claim 1 is incorporated herein.
Alstrom, Suzuki, and Mehr do not expressly teach, “restore the second image data based on the first image data and the difference image data stored in the storage”.  However, Kawabata teaches an image inspecting apparatus. Kawabata teaches:
…restore the second image data based on the first image data and the difference image data stored in the storage.  Kawabata: Paragraph [0069] (“The inspection result images are stored in an HDD 29. In the stored inspection result image, two images formed by image-matching the reference-image and the inspection-image and a difference image formed at each of a plurality of different threshold values are linked to each other as a layered structure of each of two images, and stored as data.”) [The second image is restored as one of the two images, based on image matching, with the difference image.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Suzuki, Mehr, and Kawabata before them, to include the restoring of the second image data based on the first image data and the difference image data stored in the storage as taught in Kawabata because the references are in the same field of endeavor as the present claim and are directed to improving product manufacturing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that inspection of a product being produced, it is not necessary to vary the threshold to re-inspect images of the product, making it difficult to obtain a desired detection result in one image inspection. Kawabata Paragraph [0004]  The configuration of Kawabata would enable Alstrom, Suzuki, and Mehr to construct an image inspecting apparatus safely at a low cost and enable obtaining desired detection results in a single image inspection. Kawabata Paragraph [0005]  
Regarding claim 13, this claim incorporates the rejection presented to claim 12.  Alstrom and Suzuki do not expressly teach, “the first image data includes image data of the imaging target in a reference state”.  However, Mehr teaches:
The product quality management system according to claim 12, wherein the first image data includes image data of the imaging target in a reference state. Mehr: Paragraph [0007], [0131], and [0177] [As described in claim 1.] [The machine vision system or the machine vision tools obtaining the reference image of the in-process or the fabricated part reads on “the first image data includes image data of the imaging target in a reference state”.]
The motivation to combine Alstrom, Suzuki and Mehr as provided in claim 1 is incorporated herein.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alstrom, Suzuki, Mehr, and Kawabata, and further in view of US Patent Publication No. 2019/0156474 A1 to Watanabe (“Watanabe”). 
Regarding claim 14, this claim incorporates the rejection presented to claim 12.  Alstrom, Suzuki, Mehr, and Kawabata do not expressly teach, “the first image data includes image data of a previous imaging target supplied or produced immediately before the imaging target of the second image data is supplied or produced”.  However, Watanabe describes an appearance inspection device capable of flexibly handling the shape of an inspection object or a new defect mode. Watanabe teaches:
The product quality management system according to claim 12, wherein the first image data includes image data of a previous imaging target supplied or produced immediately before the imaging target of the second image data is supplied or produced. Watanabe: Abstract (“An appearance inspection device creates a combination of a first image which is a normal product image and a second image which is a product image as a comparison object, on the basis of a reference data set and a learning data set, and a machine learning device learns classification of a product corresponding to the second image as normal or not normal for the combination. The machine learning device observes the combination of the first image and the second image as a state variable representing a current state of an environment, acquires a label given to the second image as label data, and performs learning by associating the state variable with the label data.”) Watanabe: Paragraph [0060] (“...a step in which the processor 101 learns by associating the normal product image data S1 and the comparison image data S2 with classification of the inspection object using the state variable S and the label data L.”) [The first image of the normal product image compared with a second image reads on “the first image data includes an image data of a previous imaging target ...produced”]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Suzuki, Mehr, Kawabata, and Watanabe before them, to include in the processes of Alstrom, Suzuki, Mehr, and Kawabata a first image data includes image data of a previous imaging target supplied or produced immediately before the imaging target of the second image data is supplied or produced as taught in Watanabe because the references are in the same field of endeavor as the present claim and are directed to improving product manufacturing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification to enable identification of features of a product so that the product can be judged with respect to a normal product. Watanabe Paragraph [0048] Similarly to Suzuki and Mehr, Watanabe implements machine learning.  Combining the teachings of Watanabe with the other prior art would provide a technique for additional learning in a machine learning device which simultaneously receives two input pieces of normal/abnormal inspected data and performs learning/estimation. Watanabe Paragraph [0080]

Claims 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alstrom, Suzuki, and Mehr, and further in view of US Patent Publication No. 2005/0267607 A1 to Paik (“Paik”). 
Regarding claim 5, this claim incorporates the rejection presented to claim 1.  Alstrom, Suzuki, and Mehr do not expressly teach that the performance goal is “specified in a form of a target range, the estimation circuitry is further configured to estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range”. However, Paik is directed to enabling improved feedback and feedforward control during process control. Paik teaches: 
The product quality management system according to claim 1, wherein when the resulting parameter is specified in a form of a target range, the estimation circuitry is further configured to Paik: Paragraph [0026] and FIG. 1 (“Process control is used in semiconductor manufacturing to maintain one or more characteristics of the product, e.g., a semiconductor wafer, to within acceptable and predictable ranges.”) Paik: Paragraph [0073] (“...the wafers produced...are within the range of specified target thickness.”) [The thickness of the wafers produced reads on “the resulting parameter” and the range of target thickness reads on “a target range”.]
estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range. Paik: Paragraph [0027] (“In step 140 it is determined whether the deviation between the predicted and observed behavior exceeds an established threshold (the feedback threshold). If the deviation is within acceptable ranges, no changes are made to the model and the recipe is unchanged (step 150).”) Paik: Paragraph [0028] (“...calculate a first portion of the variance caused by white noise and a second portion of the variance caused by a systematic or controllable error over the plurality of products...”) Paik: Paragraph [0029] (“Some portion of the measurement is actually due to white noise, which represents an uncontrollable error. One example of white noise in a semiconductor manufacturing system is a disturbance in ambient temperature, which is neither measured nor controlled, but which would result in a change in thickness of the product.”) Paik: Paragraph [0054] (“The standard deviation of the observed value (δN) may be expressed as: δN=δx+δw (9) where δx=a value representing the variation that a system can control (i.e., a systemic component) δw=a value representing the random variation that is relatively non-controllable (i.e., the white noise component).”) [The standard deviation considered based on controlled variables and non-controllable variables reads on “the active parameter”. The determination of the range of the deviation reads on “estimate a range of the active parameter” to keep the thickness within an acceptable deviation reads on “keeping the resulting parameter of the predetermined product within the target range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Suzuki, Mehr, and Paik before them, to include in the target tuning module of Alstrom estimating a range of the active parameter keeping the resulting parameter of the predetermined product within the target range as taught in Paik because the references are in the same field of endeavor as the present claim and are directed to improving process control for a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that higher quality, increased throughput, lower cost of operation, and shorter ramp-up time are obtained in manufacturing, such as a wafer. It is suitable for use in process control systems concerned with, for example, wafer-to-wafer thickness control, uniformity control, and other processing devices. Paik Paragraph [0079]  
Regarding claim 17, this claim incorporates the rejection presented to claim 3.  Alstrom, Suzuki, and Mehr do not expressly teach that the performance goal is “specified in a form of a target range, the estimation circuitry is further configured to estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range”. However, Paik is directed to enabling improved feedback and feedforward control during process control. Paik teaches: 
The product quality management system according to claim 3, wherein when the resulting parameter is specified in a form of a target range, the estimation circuitry is further configured to Paik: Paragraph [0026] and FIG. 1 (“Process control is used in semiconductor manufacturing to maintain one or more characteristics of the product, e.g., a semiconductor wafer, to within acceptable and predictable ranges.”) Paik: Paragraph [0073] (“...the wafers produced...are within the range of specified target thickness.”) [The thickness of the wafers produced reads on “the resulting parameter” and the range of target thickness reads on “a target range”.]
estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range. Paik: Paragraph [0027] (“In step 140 it is determined whether the deviation between the predicted and observed behavior exceeds an established threshold (the feedback threshold). If the deviation is within acceptable ranges, no changes are made to the model and the recipe is unchanged (step 150).”) Paik: Paragraph [0028] (“...calculate a first portion of the variance caused by white noise and a second portion of the variance caused by a systematic or controllable error over the plurality of products...”) Paik: Paragraph [0029] (“Some portion of the measurement is actually due to white noise, which represents an uncontrollable error. One example of white noise in a semiconductor manufacturing system is a disturbance in ambient temperature, which is neither measured nor controlled, but which would result in a change in thickness of the product.”) Paik: Paragraph [0054] (“The standard deviation of the observed value (δN) may be expressed as: δN=δx+δw (9) where δx=a value representing the variation that a system can control (i.e., a systemic component) δw=a value representing the random variation that is relatively non-controllable (i.e., the white noise component).”) [The standard deviation considered based on controlled variables and non-controllable variables reads on “the active parameter”. The determination of the range of the deviation reads on “estimate a range of the active parameter” to keep the thickness within an acceptable deviation reads on “keeping the resulting parameter of the predetermined product within the target range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Suzuki, Mehr, and Paik before them, to include in the target tuning module of Alstrom estimating a range of the active parameter keeping the resulting parameter of the predetermined product within the target range as taught in Paik because the references are in the same field of endeavor as the present claim and are directed to improving process control for a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that higher quality, increased throughput, lower cost of operation, and shorter ramp-up time are obtained in manufacturing, such as a wafer. It is suitable for use in process control systems concerned with, for example, wafer-to-wafer thickness control, uniformity control, and other processing devices. Paik Paragraph [0079]  
Regarding claim 18, this claim incorporates the rejection to claim 15.  Alstrom, Suzuki, and Mehr do not expressly teach that the performance goal is “specified in a form of a target range, the estimating estimates a range of the active parameter keeping the resulting parameter of the predetermined product within the target range”. However, Paik is directed to enabling improved feedback and feedforward control during process control. Paik teaches: 
The method according to claim 15, wherein when the resulting parameter is specified in a form of a target range, Paik: Paragraph [0026] and FIG. 1 (“Process control is used in semiconductor manufacturing to maintain one or more characteristics of the product, e.g., a semiconductor wafer, to within acceptable and predictable ranges.”) Paik: Paragraph [0073] (“...the wafers produced...are within the range of specified target thickness.”) [The thickness of the wafers produced reads on “the resulting parameter” and the range of target thickness reads on “a target range”.] the estimating estimates a range of the active parameter keeping the resulting parameter of the predetermined product within the target range. Paik: Paragraph [0027] (“In step 140 it is determined whether the deviation between the predicted and observed behavior exceeds an established threshold (the feedback threshold). If the deviation is within acceptable ranges, no changes are made to the model and the recipe is unchanged (step 150).”) Paik: Paragraph [0028] (“...calculate a first portion of the variance caused by white noise and a second portion of the variance caused by a systematic or controllable error over the plurality of products...”) Paik: Paragraph [0029] (“Some portion of the measurement is actually due to white noise, which represents an uncontrollable error. One example of white noise in a semiconductor manufacturing system is a disturbance in ambient temperature, which is neither measured nor controlled, but which would result in a change in thickness of the product.”) Paik: Paragraph [0054] (“The standard deviation of the observed value (δN) may be expressed as: δN=δx+δw (9) where δx=a value representing the variation that a system can control (i.e., a systemic component) δw=a value representing the random variation that is relatively non-controllable (i.e., the white noise component).”) [The standard deviation considered based on controlled variables and non-controllable variables reads on “the active parameter”. The determination of the range of the deviation reads on “the estimating estimates a range of the active parameter” to keep the thickness within an acceptable deviation reads on “keeping the resulting parameter of the predetermined product within the target range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Suzuki, Mehr, and Paik before them, to include in the target tuning module of Alstrom estimating a range of the active parameter keeping the resulting parameter of the predetermined product within the target range as taught in Paik because the references are in the same field of endeavor as the present claim and are directed to improving process control for a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that higher quality, increased throughput, lower cost of operation, and shorter ramp-up time are obtained in manufacturing, such as a wafer. It is suitable for use in process control systems concerned with, for example, wafer-to-wafer thickness control, uniformity control, and other processing devices. Paik Paragraph [0079]  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2019/0314996 A1 to Otsuki et al. describes a control device and a machine learning device that are capable of determining an optimal arrangement of components on a component serving place in a product assembly work.
US Patent Publication No. 2008/0114553 A1 to Morel describes a neural network is used illustrative of the relationship between accelerations (vibrations) and adjustment parameters or defects. The acquisition of vibration measurements from which vibratory signatures are calculated generally requires flights to be performed in the presence of defective mechanical elements on the rotor in various different configurations of defects and adjustment errors: a properly adjusted defect-free rotor; a rotor without any defects but with adjustment error concerning its flyweights, its pitch rods, and/or its tabs; and a rotor without adjustment error but including a defective member.

Applicant's claim amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117